Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Schmidt on 09/30/2021.
The application has been amended as follows: 

In the CLAIMS:
In Claim 18, line 10, after “second connecting portion,” insert – wherein the first connecting portion is formed from a wire having a first coil that defines the first cavity, and the second connecting portion is formed from a second coil of wire that defines the second cavity, and wherein the same wire defines both the first and second coils, –. 


Allowable Subject Matter
Claims 1, 3 – 5, and 7 – 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed coupler for a spark plug, comprising: a body formed from an electrically conductive material and including a first connecting portion defining a first cavity, a second connecting portion defining a second cavity spaced from the first cavity, and an intermediate portion physically and electrically 
Regarding Claim 14, the prior art does not disclose or suggest the claimed assembly, comprising: a coupler including a first connecting portion defining a first cavity, and a second connecting portion defining a second cavity spaced from the first cavity, and an intermediate portion physically and electrically coupling the first and second connecting portions; a power supply cable having an electrically conductive core and an insulator surrounding the core, wherein a portion of the cable, including part of the insulator and part of the core, is received within the first cavity with a portion of the core engaged with the first connecting portion and received between an exterior of the insulator and the first connecting portion, along with the remaining elements of the claim.  
The reasons for allowance for claim 18 can be found in the action mailed 06/17/2021.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833